DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant's arguments filed 06/20/2022 regarding the prior art rejections have been fully considered but they are not persuasive. 
Applicant argues that “OLESEN has not disclosed "the other end of the heat conducting member is suspended from the bottom plate, the heat conducting member is inclined to the bottom plate" in the amended claim 1. In addition, LYON has not taught or suggested that heat pipe 115 needs to be disposed in suspension. The Examiner also agrees LYON has not disclosed the feature of the heat conducting member suspended from the bottom plate. Moreover, the paragraphs [0008]-[0010] of OLESEN's specification merely illustrates that the configuration of the cooling structure 200 directly connected to the intermediate structure 300 contributes to an ideal cooling efficiency of the electric device. However, the paragraphs [0008]-[0010] of OL ESEN's specification has not disclosed or suggested "the other end of the heat conducting member is suspended from the bottom plate, the heat conducting member is inclined to the bottom plate" in the amended claim 1, either.”
Examiner respectfully disagrees. OLESEN was not introduced to teach “the other end of the heat conducting member is suspended from the bottom plate”. However, combining the teaching of LYON and OLESEN to provide a bottom plate disposed on the primary heat source, will result to have the heat conducting member of LYON to be suspended from the bottom plate, since the (bottom plate of OLESEN) will be under the (water cooling head module of LYON). Furthermore, such a combination will further result to have the heat conducting member inclined to the bottom plate since providing a bottom plate will increase the height of the water cooling head compared to the heatsink of the secondary heat source.
Therefore, the previous rejection is maintained, modified as necessitated by Amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heat conducting member”,
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations:
On Page 8, paragraph [0031] of the instant application states, “the heat conducting member 120 is a heat pipe.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the heat conducting member is inclined to the bottom plate”.  This limitation is unclear since it’s incomplete.  There is no reference for the inclination.  It is believed that Applicant intended “inclined to” to be “inclined with respect to”, though Examiner notes that Applicant may wish to provide additional reference point(s) for the inclination, since even a horizontally disposed heat conducting member would be inclined with respect to the bottom plate by zero degrees.   
Claim 2, and 4-10 are rejected insofar as they are dependent on a rejected claim, and therefore include the same error(s).

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 recites “a heat sink disposed on the secondary heat source” while claim 1 requires “a heat sink disposed on the secondary heat source, one end of the heat conducting member contacts the heat sink”. Therefore, claim 8 is unclear. It’s unclear if the limitation of claim 8 is the same limitation that required by claim 1 or it’s different. To expedite prosecution, Examiner is treating the recitations of claim 8 to be same limitation that required by claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LYON (US 20090040721 A1: Previously cited) and further in view of OLESEN (US20200187385 A1: Previously cited).
Regarding claim 1, LYON discloses a heat dissipation device adapted to be disposed on a primary heat source (110) and a secondary heat source (111: see figure 2A) and comprising: a water cooling head module disposed on the primary heat source (see 114 and 126 disposed on 110); and a heat conducting member (115) thermally coupled to the secondary heat source (see 115a thermally coupled to the secondary heat source 111) and extending into the water cooling head module (see 115b portion extending into the liquid cooling head module 114 and 126 in figure 2A); and a heat sink (113 in fig 2A) disposed on the secondary heat source (111), one end of the heat conducting member contacts the heat sink (see 115a portion of 115 heat pipe contacts the heat sink 113: also see ¶ [0027]).

LYON does not teach wherein the water cooling head module further comprises a bottom plate disposed on the primary heat source, and the other end of the heat conducting member is suspended from the bottom plate, the heat conducting member is inclined to the bottom plate.
OLESEN teaches a bottom plate (300: copper plate) disposed on the heat source (100: see the bottom plate 300 being sandwiched between the heat source 100 and the fluid cooling Structure 200: also see ¶¶ [0050, 0054]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of LYON and OLESEN to provide a bottom plate disposed on the primary heat source. Providing intermediate structure (bottom plate) would provide the benefit a higher thermal conductivity between the heat source and the bottom plate without increasing the thermal resistance of the conduction path and thus hinder efficient cooling of the components within the electric device, (see OLESEN ¶ [0008-0010]). Combining the teaching of LYON and OLESEN to provide a bottom plate disposed on the primary heat source, will result to have the other end of the heat conducting member of LYON to be suspended from the (bottom plate of OLESEN), since the (bottom plate of OLESEN) will be under the (water cooling head module of LYON). Furthermore, such a combination will further result to have the heat conducting member inclined with respect to (bottom plate of OLESEN) since providing a bottom plate will increase the height of the water cooling head compared to the heatsink of the secondary heat source. 

Regarding claim 4, LYON further discloses wherein the water cooling head module (see 114 and 126 in figure 2A) has a water cooling tank (133), a water inlet (129), a water outlet (131), the water inlet and the water outlet are respectively connected to the water cooling tank (see ¶ [0034]), 

LYON does not teach a plurality of fins,  the plurality of fins extend along a first direction and arranged in parallel along a second direction in the water cooling tank, the water cooling head module comprises at least one side wall and at least one inner partition board, the at least one side wall extends along the first direction and is located on at least one side of the plurality of fins, and the at least one inner partition board extends along the second direction and is connected to the at least one side wall and at least one outermost fin of the plurality of fins.

OLESEN teaches liquid cooling head module (see cooling structure 200 in figure 5) comprises: inlet and outlet openings (213 and 223), a plurality of fins (2211 and 2111, also see plurality of fins in OLESEN’s figure 7, annotated by examiner) ,  the plurality of fins extend along a first direction and arranged in parallel along a second direction in the water cooling tank (210), (see OLESEN’s figure 7, annotated by examiner), the water cooling head module comprises at least one side wall and at least one inner partition board (214), (see OLESEN’s figure 6a, annotated by examiner), the at least one side wall extends along the first direction and is located on at least one side of the plurality of fins, and the at least one inner partition board extends along the second direction and is connected to the at least one side wall and at least one outermost fin of the plurality of fins (see OLESEN’s figures 6a and 7, annotated by examiner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the liquid tank of LYON with a plurality of fins,  the plurality of fins extend along a first direction and arranged in parallel along a second direction in the water cooling tank, the water cooling head module comprises at least one side wall and at least one inner partition board, the at least one side wall extends along the first direction and is located on at least one side of the plurality of fins, and the at least one inner partition board extends along the second direction and is connected to the at least one side wall and at least one outermost fin of the plurality of fins, as taught by OLESEN, to improve the heat dissipation device of LYON by increasing the heat transfer rate of heat dissipation device. That will be done by increasing the contact surface area of fluid flow channel which is a well-known advantage of the fins. Furthermore, providing inner partition walls will isolate the inlet opening from outlet opening forcing the fluid to flow throughout each narrower flow channel to 
    PNG
    media_image1.png
    437
    562
    media_image1.png
    Greyscale
achieve optimum cooling effect, (see OLESEN ¶ [0005]). 
OLESEN’s figure 7, annotated by examiner


    PNG
    media_image2.png
    419
    639
    media_image2.png
    Greyscale

 OLESEN’s figure 6a, annotated by examiner

Regarding claim 5, LYON as modified by OLESEN above teaches wherein the at least one side wall comprises two side walls (see side walls located opposite to each other in OLESEN’s figure 6a, annotated by examiner), the at least one inner partition board comprises two inner partition boards (see inner partition 214 in OLESEN’s figure 6a, annotated by examiner), the two side walls extend along the first direction and are located on both sides of the plurality of fins (see OLESEN’s figure 7, annotated by examiner), the two inner partition boards extend along the second direction and are connected to the two side walls and two outermost fins of the plurality of fins (see OLESEN’s figure 7, annotated by examiner), the water inlet is located at one side of an imaginary line connecting the two inner partition boards, and the water outlet is located at the other side of the imaginary line connecting the two inner partition boards. (see Imaginary line in OLESEN’s figure 6a, annotated by examiner: also see the water inlet 129 and the water outlet 131 in LYON figures 2A-2C).

Regarding claim 8, LYON further teaches a heat sink (113 in fig 2A) disposed on the secondary heat source (111), the heat conducting member (115) being thermally coupled to the secondary heat source through the heat sink (see 115a portion of 115 heat pipe being thermally coupled to the secondary heat source 111 through the heat sink 113: also see ¶ [0027]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           




	/TAVIA SULLENS/               Primary Examiner, Art Unit 3763